J-S52011-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.D.M., JR., A   :   IN THE SUPERIOR COURT OF
MINOR                                :         PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
APPEAL OF: S.M.W.                    :       No. 647 MDA 2017

             Appeal from the Order Entered March 22, 2017
              In the Court of Common Pleas of York County
          Juvenile Division at No(s): CP-67-DP-0000022-2010

IN THE INTEREST OF: C.D.M.M., A      :   IN THE SUPERIOR COURT OF
MINOR                                :         PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
APPEAL OF: S.M.W.                    :       No. 648 MDA 2017

             Appeal from the Order Entered March 22, 2017
              In the Court of Common Pleas of York County
          Juvenile Division at No(s): CP-67-DP-0000020-2010

IN THE INTEREST OF: C.D.M.M., A      :   IN THE SUPERIOR COURT OF
MINOR                                :         PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
APPEAL OF: S.M.W.                    :       No. 649 MDA 2017

             Appeal from the Order Entered March 22, 2017
              In the Court of Common Pleas of York County
          Juvenile Division at No(s): CP-67-DP-0000021-2010
J-S52011-17


IN RE: ADOPTION OF: C.D.M., JR., A      :   IN THE SUPERIOR COURT OF
MINOR                                   :         PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: S.M.W., MOTHER               :         No. 678 MDA 2017

                  Appeal from the Decree March 21, 2017
               In the Court of Common Pleas of York County
                   Orphans’ Court at No(s): 2016-0163a

IN RE: ADOPTION OF: C.D.M.M., A         :   IN THE SUPERIOR COURT OF
MINOR                                   :         PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: S.M.W., MOTHER               :         No. 679 MDA 2017

                  Appeal from the Decree March 21, 2017
               In the Court of Common Pleas of York County
                    Orphans’ Court at No(s): 2016-0164

IN RE: ADOPTION OF: C.D.M.M., A         :   IN THE SUPERIOR COURT OF
MINOR                                   :         PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: S.M.W., MOTHER               :         No. 680 MDA 2017

                  Appeal from the Decree March 21, 2017
               In the Court of Common Pleas of York County
                   Orphans’ Court at No(s): 2016-0165a


BEFORE: GANTMAN, P.J., LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED OCTOBER 18, 2017

     S.M.W. (“Mother”) appeals from the Decrees granting the Petitions,

filed by the York County Office of Children, Youth and Families (“CYF” or the

“Agency”), to involuntarily terminate her parental rights to her son, C.D.M.,

                                    -2-
J-S52011-17


Jr. (“Oldest Child”) (born in July 2004); her daughter, C.D.M.M. (“Middle

Child”) (born in September 2005); and her son, C.D.M.M.2 (“Youngest

Child”) (born in December 2007) (collectively, “the Children”),1 pursuant to

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). 2 Mother also appeals the

related   Orders     that   changed     the    Children’s   permanency   goals   from

reunification to adoption, pursuant to 42 Pa.C.S.A. § 6351. We affirm.

       The trial court set forth the factual background of this appeal in its

Adjudication and Order entered on March 21, 2017 (hereinafter “Trial Court

Opinion”).    See Trial Court Opinion, 3/21/17, at 1-8.          We incorporate the

trial court’s recitation as though fully set forth herein. See id.

       At the hearing on CYF’s termination/goal change Petitions, held on

February 24, 2017, each of the Children testified. See N.T., 2/24/17, at 18-

70.   Additionally, CYF presented four witnesses, including Chelsea Grove

(hereinafter “Caseworker”), a placement caseworker at CYF, who had been

the assigned Caseworker for the Children since June 2016. Id. at 117-18.

Mother testified on her own behalf. Id. at 208.

____________________________________________


1 The Children have another younger male half-sibling, Car.M., who resides
with his father. See N.T., 2/24/17, at 73, 91, 166, 224. Neither Car.M. nor
his father is a subject of the instant appeal.

2  In separate Decrees entered on March 21, 2017, the trial court terminated
the parental rights of the Children’s father, C.D.M., Sr. (“Father”), and any
unknown father to the Children. Neither Father nor any unknown father has
filed an appeal, nor is Father or any unknown father a party to the instant
appeal.



                                           -3-
J-S52011-17


     On March 21, 2017, the trial court entered the Decrees terminating

Mother’s   parental   rights   to   the    Children   pursuant   to   23   Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b). On the following day, the court entered

the Orders changing the Children’s permanency goals to adoption. Mother

filed separate, timely Notices of Appeal, along with Concise Statements of

errors complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

In May 2017, this Court, sua sponte, consolidated the appeals.

     Mother now presents the following issues for our review:

     I. Whether the trial court abused its discretion and/or erred as a
     matter of law in changing the [] Children’s permanency goals to
     adoption[,] when [Mother] asserts such was not in the best
     interest[s] of the Children?

     II. Whether the trial court abused its discretion and/or erred as
     a matter of law in changing the permanency goal to adoption[,]
     and terminating the parental rights of [Mother,] when more time
     may permit [Mother] to remedy the conditions that caused
     removal and permit the Children and [Mother] to live once again
     as an intact family?

     III. Whether the trial court abused its discretion and/or erred as
     a matter of law in terminating the parental rights of [Mother]
     when such was not in the best interests of the Children[,] where
     bonds do exist between [Mother] and the Children, the Children
     and one another, and there is no plan to place the three Children
     together?

     IV. Whether the trial court abused its discretion and/or erred as
     a matter of law in terminating the parental rights of [Mother,] as
     [] Caseworker testified beyond her knowledge and/or expertise?




                                          -4-
J-S52011-17


Mother’s Brief at 5 (issues renumbered for ease of disposition).3

       In her first issue, Mother argues that the trial court abused its

discretion or erred as a matter of law in changing the Children’s permanency

goals to adoption. See id. at 10-12. Mother complains that the trial court

failed to inquire “what, if any, efforts were made to locate a home for all

three [] of the Children.” Id. at 11. She further contends that

       the tentative “plan” for the Children is ultimately not in their best
       interests and welfare due to:        their age; their bonds with
       [Mother]; their bonds with one another; and the fact that the
       Children have ultimately been separated not only from their only
       involved biological parent, but from one another as well.
       Additionally, within the last six [] months, Mother had been in a
       position to have the Children in her unsupervised care[,] and
       [she] was working toward reunification.

Id. at 12.

             [T]he standard of review in dependency cases requires an
       appellate court to accept findings of fact and credibility
       determinations of the trial court if they are supported by the
       record, but does not require the appellate court to accept the
       lower court’s inferences or conclusions of law. We review for
       abuse of discretion[.]

In Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015) (citations and

quotation marks omitted).

       Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provide the trial court with the criteria for

its permanency plan for the subject child.          See 42 Pa.C.S.A. § 6351.
____________________________________________


3Mother stated her issues somewhat differently in her Concise Statements.
We, nevertheless, find them sufficiently preserved for our review.



                                           -5-
J-S52011-17


Pursuant to those subsections, the trial court is to determine the disposition

that is best suited to the safety, protection and physical, mental and moral

welfare of the child. See id. § 6351(g).

      When considering a petition for goal change for a dependent child, the

trial court must consider:

      the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current
      placement goal for the child; and, a likely date by which the goal
      for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citation omitted).

      Additionally, section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

           (f.1) Additional determination.—Based upon the
           determinations made under subsection (f) and all relevant
           evidence presented at the hearing, the court shall
           determine one of the following:

                                  *    *    *

             (2) If and when the child will be placed for adoption,
             and the county agency will file for termination of
             parental rights in cases where return to the child’s
             parent, guardian or custodian is not best suited to the
             safety, protection and physical, mental and moral
             welfare of the child.

42 Pa.C.S.A. § 6351(f.1)(2).

      On the issue of a placement goal change, this Court has stated as

follows:



                                      -6-
J-S52011-17


         When a child is adjudicated dependent, the child’s proper
         placement turns on what is in the child’s best interest, not
         on what the parent wants or which goals the parent has
         achieved. See In re Sweeney, 393 Pa. Super. 437, 574
A.2d 690, 691 (1990) (noting that “[o]nce a child is
         adjudicated dependent … the issues of custody and
         continuation of foster care are determined by the child’s
         best interests”). Moreover, although preserving the unity
         of the family is a purpose of [the Juvenile Act], another
         purpose is to “provide for the care, protection, safety, and
         wholesome mental and physical development of children
         coming within the provisions of this chapter.” 42 Pa.C.S.
         § 6301(b)(1.1). Indeed, “[t]he relationship of parent and
         child is a status and not a property right, and one in which
         the state has an interest to protect the best interest of the
         child.” In re E.F.V., 315 Pa. Super. 246, 461 A.2d 1263,
         1267 (1983) (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

      In its Opinion, the trial court thoroughly addressed Mother’s issue,

discussed the section 6351 criteria and the applicable law, and determined

that changing the Children’s placement goal to adoption was appropriate and

in the Children’s best interests. See Trial Court Opinion, 3/21/17, at 9-15,

26; see also id. at 24-25 (wherein the trial court addressed the matter of

Middle Child’s placement in a pre-adoptive home different from the pre-

adoptive placement home of Oldest Child and Youngest Child, and the efforts

needed to continue sibling contact). The trial court’s findings are supported

by the record, and we agree with its determination, discerning no abuse of

discretion.   See In Interest of L.Z., 111 A.3d at 1174.      Accordingly, we

adopt the trial court’s recitation as though fully set forth herein, and affirm




                                     -7-
J-S52011-17


on this basis concerning Mother’s first issue.       See Trial Court Opinion,

3/21/17, at 9-15, 26.

      In her second issue, Mother argues that the trial court abused its

discretion in determining that termination of her parental rights to the

Children was warranted, when more time might permit Mother to remedy

the conditions that caused the Children’s removal from her care, and permit

the reunification of Mother and the Children.   See Mother’s Brief at 22-23.

      In reviewing an appeal from a decree terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., [] 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; [In re] R.I.S., 36 A.3d [567, 572
      (Pa. 2011) (plurality opinion)]. As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Id.; see also
      Samuel Bassett v. Kia Motors America, Inc., [] 34 A.3d 1,
      51 (Pa. 2011); Christianson v. Ely, [] 838 A.2d 630, 634 (Pa.
      2003). Instead, a decision may be reversed for an abuse of
      discretion     only    upon       demonstration       of     manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As [the Supreme Court] discussed in R.J.T., there are
      clear reasons for applying an abuse of discretion standard of
      review in these cases. [The Court] observed that, unlike trial
      courts, appellate courts are not equipped to make the fact-
      specific determinations on a cold record, where the trial judges
      are observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. R.J.T., 9 A.3d at 1190. Therefore, even where the

                                      -8-
J-S52011-17


      facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must
      resist the urge to second guess the trial court and impose its
      own credibility determinations and judgment; instead we must
      defer to the trial judges so long as the factual findings are
      supported by the record and the court’s legal conclusions are not
      the result of an error of law or an abuse of discretion. In re
      Adoption of Atencio, [] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). “[T]he

standard of clear and convincing evidence is defined as testimony that is so

clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in

issue.” Id. (citation and quotation marks omitted).

      This Court may affirm a trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a),

along with a consideration of section 2511(b). See In re B.L.W., 843 A.2d
380, 384 (Pa. Super. 2004) (en banc). In the instant case, we will focus on

sections 2511(a)(2) and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                    ***




                                     -9-
J-S52011-17


         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     Concerning incapacity sufficient for termination under subsection

2511(a)(2), the Pennsylvania Supreme Court has stated as follows:

     A decision to terminate parental rights, never to be made lightly
     or without a sense of compassion for the parent, can seldom be
     more difficult than when termination is based upon parental
     incapacity.   The legislature, however, in enacting the 1970
     Adoption Act, concluded that a parent who is incapable of
     performing parental duties is just as parentally unfit as one who
     refuses to perform the duties.

In re Adoption of S.P., 47 A.3d at 827 (citation omitted).

     Moreover,

     [t]he biological relationship of parent and child does not vest in
     the parents a property right to the custody of the child. Instead,
     a parent-child relationship is a status, and one in which the state
     has an interest to protect the best interest of the child.
     Maintaining a parent-child relationship requires a continued

                                    - 10 -
J-S52011-17


     interest in the child and a genuine effort             to   maintain
     communication and association with the child.

           A parent is required to exert a sincere and genuine effort
     to maintain a parent-child relationship; the parent must use all
     available resources to preserve the parental relationship and
     must exercise “reasonable firmness” in resisting obstacles placed
     in the path of maintaining the parent-child relationship. This
     [C]ourt has repeatedly recognized that parental rights are not
     preserved by waiting for a more suitable or convenient time to
     perform one’s parental responsibilities while others provide the
     child with his or her immediate physical and emotional needs.

In re Adoption of M.R.D., 128 A.3d 1249, 1261-62 (Pa. Super. 2015) (en

banc) (citations, quotation marks and ellipses omitted); see also In re

A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002) (stating that a parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous).

     In its Opinion, the trial court addressed Mother’s second issue and

determined that CYF had established, by clear and convincing evidence, that

termination of Mother’s parental rights to the Children was appropriate

under subsection 2511(a)(2). See Trial Court Opinion, 3/21/17, at 20-21,

21-22. The trial court’s findings are supported by the record, and we agree

with its determination that (1) Mother lacks parental capacity; and (2) the

evidence showed that she will be unable to remedy that situation within a

reasonable period of time, if ever.    Accordingly, we adopt the trial court’s

recitation as though fully set forth herein, see id., and affirm on this basis

as to Mother’s second issue, with the following addendum.

                                      - 11 -
J-S52011-17


      Concerning Mother’s claim that she could remedy the conditions that

led to the Children’s placement if afforded more time, this Court has stated

that “we will not toll the well-being and permanency of [a child] indefinitely.”

In re Adoption of C.L.G., 956 A.2d 999, 1007 (Pa. Super. 2008) (en banc)

(citing In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (noting that a

child’s life “simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.”)). Moreover,

“a parent’s basic constitutional right to the custody and rearing of … her

child is converted, upon the failure to fulfill … her parental duties, to the

child’s right to have proper parenting and fulfillment of [the child’s] potential

in a permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847,

856 (Pa. Super. 2004) (internal citations omitted).

      In her third issue, Mother challenges the trial court’s determination

that CYF had established, by clear and convincing evidence, that termination

of her parental rights was in the Children’s best interests under section

2511(b), particularly where (1) strong bonds exist between her and the

Children, and amongst the Children; and (2) there is no plan to place the

three Children together. See Mother’s Brief at 13-16.

      This Court has stated that the focus in terminating parental rights

under section 2511(a) is on the parent, but it is on the child pursuant to

section 2511(b).    See In re Adoption of C.L.G., 956 A.2d at 1008.           In




                                     - 12 -
J-S52011-17


reviewing the evidence in support of termination under section 2511(b), our

Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Here, the trial court thoroughly addressed its consideration of section

2511(b) in its Opinion. See Trial Court Opinion, 3/21/17, at 22-25. As the

court’s analysis is sound and supported by the record, we adopt it herein by

reference. See id. We additionally note the following.

      Our Supreme Court has stated that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent.” In re: T.S.M.,
71 A.3d at 267 (citation omitted). Additionally, “[t]he continued attachment

to the natural parents, despite serious parental rejection through abuse and

neglect, and failure to correct parenting and behavior disorders which are




                                     - 13 -
J-S52011-17


harming the children[,] cannot be misconstrued as bonding.”      Id. (citation

omitted).

      Moreover, the trial court appropriately considered the fact that Oldest

Child and Youngest Child would be living together in the same pre-adoptive

foster home after the hearing, with R.C. and K.C. as their foster parents.

The trial court also considered that Middle Child was in a separate foster

home, with K.S. and her husband, S.S., as the foster parents. Caseworker

testified that she had spoken with both foster families on numerous

occasions concerning the Children’s separation, and the foster parents had

assured Caseworker that they would ensure that the Children have visitation

and the ability to call each other. See N.T., 2/24/17, at 167. Similarly, the

Children’s Guardian Ad Litem (“the GAL”) questioned Caseworker about the

arrangements for the Children to visit with each other and Car.M.      Id. at

169-71. The GAL opined that a meeting between both sets of pre-adoptive

foster parents would be appropriate to address the matter of continuing

sibling contact.   Id. at 206.   At the close of the hearing, the trial court

directed CYF and the GAL to meet with the foster parents and the father of

Car.M., in order to devise a plan to maintain sibling contact.   Id. at 246.

The court ordered that the Children shall spend a minimum of two hours per

week together, and that CYF must attempt to involve Car.M. as well. Id. at

246-47. Further, the trial court ordered that the Children shall conduct at

least one conference phone call per week, in addition to the two-hour visit.


                                    - 14 -
J-S52011-17


Id. at 247. Accordingly, contrary to Mother’s claim, the trial court, in fact,

appropriately considered the bond between the Children and the importance

of maintaining that bond.

        In her related fourth issue, Mother asserts that the testimony of

Caseworker was beyond her knowledge/expertise. See Mother’s Brief at 16-

22.     According to Mother, “in considering and utilizing [] Caseworker’s

overall testimony, the trial court abused its discretion and/or erred as a

matter of law in terminating [] Mother’s[] parental rights.”     Id. at 21-22.

We disagree.

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).   Although it is often wise to have a bonding evaluation

and make it part of the certified record, “[t]here are some instances …

where direct observation of the interaction between the parent and the child

is not necessary and may even be detrimental to the child.” In re K.Z.S.,

946 A.2d 753, 762 (Pa. Super. 2008).           Moreover, it is appropriate to

consider a child’s bond with his or her foster parent(s). See In re T.S.M.,
71 A.3d at 268.

        We discern no abuse of the trial court’s discretion in finding that the

requirements of section 2511(b) were met by clear and convincing evidence,


                                     - 15 -
J-S52011-17


and the record supports its findings and credibility determinations. See Trial

Court Opinion, 3/21/17, at 22-25; see also In re K.Z.S., 946 A.2d at 763-

64 (affirming the involuntary termination of the mother’s parental rights,

despite the existence of some bond, where placement with the mother would

be contrary to the child’s best interests, and any bond with the mother

would be fairly attenuated when the child was separated from her, almost

constantly, for four years).         Accordingly, Mother’s fourth issue does not

entitle her to relief.

       Based upon the foregoing, we affirm the Decrees terminating Mother’s

parental rights under section 2511(a)(1) and (b), and the Orders changing

the Children’s permanency goals to adoption.4

       Decrees and Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2017




____________________________________________


4 The parties are hereby directed to attach to this Memorandum a copy of
the Trial Court Opinion, in the event of further proceedings.



                                          - 16 -
                                                                          Circulated 10/03/2017 04:02 PM




   IN THE COURT OF COMMON PLEAS OF YORK
                                        COUNTY,                              PENNSYLVANIA
  In the Interest O.
  C'     'D                                              No.
  Ct                                                             CP-67-DP22-2010
                                                         No.    CP-67-DP-21-2010
          Di       ikib     M                            No.    CP-67-DP-20-2010
                           Minors                        Change of Goal
  IN THE COURT            F COMMON PLEAS OF YORK COUNTY,
                                                         PENNSYLVANIA
                               ORPHANS' COURT DIVISION
 In re: Adoption o
 C'      Df   ,in                                       No.     2016-0163
 C/      D            1                                 No.     2016-0164
 C        Dr                                            No.     2016-0165
                                                        Termination of Parental Rights
 Appearances:
       MARTIN ILLER, Esquire
       For York C unty Children, Youth and Families

        CFIRISTOPI-MR MOORE, Esquire
        Guardian Ad Litem for the Minors

        HEATHER EYNOSA, Esquire
        For Mother,

        Pro Se-Did Not Appear
        Father, C          ' Sr.


                                      ADJUDICATION
        For the reasons outlined in the Finding of Facts and
                                                             Discussion below, the        Court
GRANTS the Petitions filed by the York County Office of Children,
                                                                  Youth           and Families.

                                PROCEDURAL BISTORY
       On December 12, 2016, the York County Office of
                                                       Children, Youth and. Families
(hereinafter "CYF" or "The Agency") filed a Petition to Change
                                                               the Court-Ordered Goal
from reunification with a parent to termination of parental
                                                            nights, and   placement for
 adoption, and a etition to Involuntarily Terminate The Parental
                                                                 Rights of the parents of
 the children, C                 M'          Jr.; C               M         M             and
                         --r          ',collecti'vely referred to as the "Children").
                          1-%   -                                                     A hearing
 was held on Fehr wry 24, 2017.

                                      FDIDINGS OF FACT

          Before th Court are separate Petitions for each of three (3)
                                                                       children for a total of
six (6) petitions fi ed by The Agency. One set of Petitions
                                                            asks the Court to change the
court -ordered go      of reunification with the parents to termination of parental
                                                                                      rights and
placement for ado t on, and the other set requests the Court to
                                                                involuntarily terminate the
parental rights to      above -captioned Children.

    1.   The Court     corporates the prior findings of the Court from the orders
                                                                                  in the
         juvenile re ords docketed at CP-67-DP-22-2010, CP-67-DP-21-2010,
                                                                          and CP-67-
         DP -20-201 into these findings.

   2.    The natural mother of the minor children is
                                                                                `hereinafter
         "Mother"), hose current address is           West Maple Street, York, Pennsylvania

         17401. Th. natural father of the minor children is   a       D         M         ,   Sr.
         (hereinafter "Father"), whose current address is unknown. but whose
                                                                             last address
         was Harrisl    g Comrnurity Corrections Center, 27 North Cameron
                                                                          Street,

         Harrisburg, ennsylvania 17101.




                                                2
                                 Jr. was born on July     2004. C
    M.           was born on December        2007. C       M        M         -   Alas   born on
    Septembe          200/
 4. The Agen y has had extensive involvement
                                             with the Children since 2010 when
                                                                               the
    children p eviously came into placement; however,
                                                      reunification was achieved with
    juvenile c urt supervision terminated in June of 2012.

5. On May 3 , 2014, the agency filed an
                                        Application for Emergency Protective
    Custody,     d upon a finding that continuation or return of
                                                                   the Children to the home
   of Mother      d Father was not in the Children's best
                                                          interests, the Children were
   placed in ft, ster care. Legal and physical custody of the
                                                              Children were awarded         to
   the Agenc

6. On June 5, 014, the Agency filed an Alleged
                                               Dependent       Children Petition that
   alleged the ollowing:

      a.   Mat er was using illegal drugs;

      b. Mo      er did not have adequate homing for the Children;

      c.   The hildren were living with the maternal grandparents
                                                                  at the time of the
           refe al;

      d. The hildren had issues with truancy;

      e.   Mo er had contacted the Agency and requested that the
                                                                 Children be placed
           info ter care because she was unable to maintain appropriate
                                                                           housing; and



                                         3
           f.   F4ther was not an available resource due to his incarceration at SCI
                                                                                     Coal
                TO1vvnship.

 7.    On June z6, 2014, the Children were adjudicated dependent because
                                                                         Mother lacked
       adequate housing and resources for the Children and was using illegal
                                                                             substances.
       The Agency was awarded legal and physical custody of the Children.
                                                                          The Children
       were to remain in foster care. The goal initially established was return
                                                                                to a parent
       or guardi        The Children have remained dependent and in placement since
                                                                                    June
       16, 2014.

8. .A total     of six family service plans were prepared. Mother and Father had
                                                                                 moderate
      and minimal compliance with the July 3, 2014 Plan, respectively. The
                                                                           Parents had
      moderate compliance with the October 29, 2014 Plan. Mother and Father
                                                                            had
      substantial, to moderate and no compliance with the April 8, 2015 Plan,

      respectivel   .   The Parents had no compliance with the September 11, 2015
                                                                                  Plan.
      Mother and Father had substantial lid no compliance with the June 8, 2016
                                                                                         Plan,
      respectively.

9. Unfortunately, since their placement in May 2014, the Children have
                                                                       been in

      multiple homes, and they have not always been placed together.
                                C. _D. M.1 -3r.
         a. The placement for C      , is as follows:


                    .   On May 29, 2014, C       vas placed in the foster home of 1.,;

                        and 'ski




                                             4
          ii. On June 11, 2015, C.                   was placed in emergency caregiver

             placement with the maternal grandparents, j                        and D
             w.

       iii. On June 7, 2016, C                     was placed in the foster home of A

             and 17

       iv. On July 6, 2016, C                      was placed in the Youth Development

             Center.

       v. Finally, on July 21, 2016, C!                       was placed and has remained in the

            foster home of Rt              and K               'C
                        C
b. Thr placement for C'--
                              1:).         .   mks
                                     's as follows:
                                                       a
            On May 29, 2014, C                     was placed in the foster home of

            and V      zyM,

            On June 19, 2015, Cf                    .vas   placed in inpatient hospitalization at

            Kidspeace Psychiatric Hospital.

     Li     On July 20, 2015,    0                 was placed in the foster home of A

            CL

           On March 2, 2016, 0                      was placed in the respite foster
                                                                                             of
                                               .


                                                                                     home



           On March 11, 2016, G                        as placed in the foster home
                                                                                        of
           and




                                       5
        vi. On May 23, 2016, C                            was placed in the foster home of C

                   and     M'         B

            i.     On July 7, 2016,        Cr.,-        was placed in a Group Home at Hoffman

                  Homes.

                  Finally, on March 7, 2017,              C          'was placed in the foster home of
                             and TK

c.   Th placement for
                                 ce D.          fit\ . PA.
                                                  is as follows:

        i.        On May 29, 2014, C4                    was placed in the foster home of L

                  and V        -)M

        1.        On June 11, 2015, C                   was placed in emergency caregiver

                 placement with the maternal grandparents, D                               and Jr   -



                 W

      ii,        On June 7, 2016,         C.k          xas placed in the foster home of Al.

                 and Ri

                 On July 12, 2016, C                   .was placed in kinship placement with the

                 maternal grandparents, D                       -   and   J

                 On August 23, 2016, C                        vas placed in the foster home of Pi

                 and &

                 Finally, on December 30, 2016, G                             was placed and has remained

                 in. the   foster home of K.             9k




                                                   6
  10. At the   tine that the above-referenced petitions were filed, the
                                                                        Children's
     placements seem to have stabilized with a permanent placement
                                                                   likely for all of the
     Children.

  11. Unfortunately, at the time   of the hearing, all three of the Children were
                                                                                  in separate
     placements. However, on March 7, 2017, C.                 was released to the foster home
                                                  C .b.
     of Rt       and R      '1Ck       ,   where C        phad been and is currently residing.

 12. While there have been some issues with sibling
                                                    visits, there is a plan in place for
    those visit to occur on a regular basis.

 13. On December 12, 2016, the Agency filed a Petition
                                                       to Change the Court-Ordered

    Goal from reunification with a parent to termination of
                                                            parental rights and
    placement for adoption, and a Petition to Involuntarily Terminate
                                                                      The Parental
    Rights of the parents of the Children.

14. Notice   of tie Change of Goal/Involuntary Termination proceedings
                                                                       were           served
    upon both S    -(M.        W           and Ci,    Dc__. tivl            Sr. (collectively

   referred to as "Parents") by personal service on Mother on February
                                                                        14, 2017 and

   by publicat on on Parents on December 27, 2016, January 3
                                                               and 10, 2017 in The
   Patriot Ne s; on December 30, 2016, January 6, 13, and 20, 2017
                                                                   in the Dauphin
   County Re orter; and December 26 and 29, 2016, January             1, 2, 5, 9 and 12,   2017 in
   the York Legal Record.

15. A hearing     as held on February 24, 2017 to address the Petition to
                                                                          Change the
   Court-Orde ed Goal and the petition to Terminate the Parental Rights
                                                                        to          the

                                              7
          Children. Mother attended the hearing; Father did not. At
                                                                    the time of the hearing,
          the Chil en had been in Agency custody for more than
                                                               twenty-eight (28) months,
          and sixty 60) months since the initial placement.

                                         DISCUSSION

             Fetid n to Change the Court-Ordered Goal

         Before th Court can change the goal for any child in a
                                                                juvenile dependency action,
  the Agency for C dldren, Youth, and Families ("CYF")
                                                       must prove by clear and
 convincing evide ce that the change of goal would be in the child's
                                                                     best interest. In re
 Interest of MB., 6 4 A.2d 702 (Pa.Super. 1996). In addition to
                                                                the factors outlined in the
 Juvenile Act, any    d all other factors that bear upon the welfare of the
                                                                            children must be
 taken into conside ation. In re Davis, 465 A.2d 614, 620 (Pa.
                                                               1983).
        The purpo e of the Juvenile Act is to preserve family
                                                              unity, or provide an
 alternative family hen required, and to "provide for the care,
                                                                protection, safety and
Wholesome mental and physical development" of the child. 42
                                                            Pa.C.S. §§ 6301(b)(1) -
(1,1). the Juvenile Act was not intended to place children in a
                                                                more perfect home;    instead,
the Act gives the    urt the authority to "intervene to ensure that parents
                                                                            meet certain
legislatively dote    ed irreducible minimum standards in executing their
                                                                          parental rights."
in re JW., 578 A.2 952, 958 (Pa.Super. 1990)(emphasis added).

       Because th Juvenile Act addresses the concerns of both child and
                                                                        paxent,      the Act is
drawn broadly and    ust therefore be construed liberally upon interpretation.
                                                                                 In the Matter
of TR., 665 A.2d 1 60, 1264 (Pa.Super. 1995)(reversed on other grounds).

                                              8
         Pursuant to the Juvenile Act, the Court must make a determination as
                                                                              to each of the
  following factors in reviewing the permanency plan. for the child:

               a. the continuing necessity for and appropriateness    of the placement;
               b. the appropriateness, feasibility and extent         of compliance with the
                  permanency plan developed for the child;
               c.   the extent of the progress made toward alleviating the
                                                                             circumstances which
                    necessitated the original placement;
              d.    the appropriateness and feasibility of the current placement
                                                                                     goal for the
                    child;
              e.    the likely date by which the goal for the child might be achieved;
              f.    whether reasonable efforts were made to finalize the permanency
                                                                                          plan in
                    effect; and
              g.    whether the child is safe.
    42 Pa.C.S.      §§ 6351(f)(1)-(6).

        Based on the evidence presented and the determinations made pursuant
                                                                             to 42
         §   6351(f), the Court must then decide what disposition would be best
                                                                                suited to
protect; he physical, mental, and moral welfare of the child. 42 Pa.C.S.       §   6351(g). The
Court must determine:

       a. if and when the child should be returned to the parents, guardian
                                                                                  or other
          custodian; or
       h. if and when the child will be placed for adoption and the county
                                                                           agency         will file
           for termination of parental rights.
    42 Pa.C.S. §6331(f)(1).

       The present goal of the family service plan is reunification of the Children
                                                                                         with a
parent. CYF is seeking to change the current goal to termination of parental
                                                                             rights and

placement for adoption pursuant to the Juvenile Act. 42 Pa.C.S.      §   6301 et seq.

   A. ContitLL.iing Necessity for and Appropriateness     of Placement




                                                 9
          In this case, continued placement is necessary due to
                                                                continuing issues with both
  Parents. Mother has an inability to obtain and maintain
                                                          appropriate housing, she continues
  to have positive o missed drug tests, and she has
                                                    failed to maintain consistent contact or
  visits. Father has failed to contact the children and/or
                                                           participate in any proceedings for a
  few years.

         This case actually has a 2010 docket number. With this
                                                                round of services, the
 Children have been continuously in placement since May 30, 2014.
                                                                  Numerous services
 have been provided, especially to Mother, since the time the
                                                              children came into placement.
 Mother had a Justice Works team from June 11, 2014 until
                                                          September 3, 2014. The team
 closed unsuccessfully. (Joint Stipulation, 2/16/17, ¶27.) A
                                                             Pressley Ridge Team worked
 with Mother from Dctober 3, 2014 until November 4 2015. That
                                                              team closed
unsuccessfully. (Joint Stipulation, 2/16/17, ¶28.) Mother has continued to
                                                                           struggle with
issues related to stipstance abuse and housing. She was moving in
                                                                  the right direction
during her time at Life's Beacon in the summer of 2016, but her
                                                                progress fell apart upon
her unsuccessful di charge from the program. Mother then exacerbated
                                                                     her issues by
failing to keep the Agency informed with regard to her whereabouts or
                                                                      maintaining
visitation with the Children. Despite the services, she is not yet in a position
                                                                                 to even have
any substantial period of unsupervised contact. Therefore,
                                                           placement continues to be
necessary. The Court has reached the point where further services are only
                                                                           duplicative and
not likely to result in reunification.




                                              10
           With reg d to Father, his whereabouts are unknown. He has made no effort to

 remain engaged          any meaningful way. His last contact with the Agency was in 2015.

     B.   Al.ro,n. teness        Feasibility, and Extent of Compliance with the Permanency Plan

          When chi dren are placed in foster care, the parents have an affirmative duty to

 make the changes in their lives that would allow them to become appropriate parents.
                                                                                      In re
 Diaz, 669 A.2d 3   2, 377 (Pa.Super. 1995). A family service plan is created to help
                                                                                          give
 the parents some           "deline as to the various guideline as to the various areas that need
                                                                                                  to
be improved. In         e   Interest of MB., 565 A.2d 804, 806 (Pa.Super. 1989). By assessing

the parents' complance and success with this family service plan, the Court can
                                                                                determine
if the parents hay- fulfilled their affirmative duty. In re JEW, 651 A.2d 167, 170

(Pa.Super. 1994). When the parents fail to make efforts to comply with the family
                                                                                  service
plans, the Court is justified in changing the children's goals.

          As for the urrent Plan, Mother's goals were to obtain and maintain stable

employment, hous            g, and sobriety, and to work on her bond with the Children.
                                                                                        Father's
goals were to obt:          and maintain stable employment and housing, arid to work on his

relationship with       e Children. Each service team that was assigned to Mother has
                                                                                      closed
out unsuccessfully Mother has not complied with the goal of obtaining and maintaining

suitable housing,        ployment, or sobriety. Father has not complied with the Plan at all.

'What is most cone -ruing for the Court recently is that Mother essentially dropped
                                                                                    out of
the picture. She i dicated that she was having substantial issues with depression
                                                                                  and that
she was riot really nteracting with anyone. The Court hopes that she is able to address

                                                     11
  these issues and make progress, but the Children need a parent who is
                                                                        actively working
  toward permanency.

     C. Extglgf12ssyji ess Toward Alleviating the Circumstances
                                                                which Necessitated
         Original F lacemertt

         The original placement was necessitated by a lack of adequate
                                                                       housing and
 resources, and Mother's use of illegal substances. It appears that Parents
                                                                            have made no
 progress regarding these problems. From November 2015 to February
                                                                   2016, Mother tested
 positive once for 71-IC and was unable to provide a sample on three other
                                                                           occasions.
 Mother is currently staying at a one -room efficiency at a boarding
                                                                     house. Mother testified
 that she intends to live with her boyfriend, who has a criminal history
                                                                         of violent crimes,
 and whose tax   rettsn is expected to pay for the rent. Mother's choice to move in
                                                                                    with her
boyfriend puts her moving in the wrong direction in terms of appropriate
                                                                         housing for the
Children. The Court cannot look favorably on the Children residing with
                                                                        someone with a
history of violent crimes. Father stopped responding to the Agency's request
                                                                             for contact
and his current wh-reabouts are unknown. Therefore, neither parent is
                                                                      making any
progress toward alleviating the circumstances which necessitated the original
                                                                              placement.
    D. Appropriateness and Feasibilit,..Lgthe Current Placement Goal

       The current placement goal is reunification. Reunification does not
                                                                           appear to be
feasible at this time. The Children have been in placement for more than twenty-eight
                                                                                          (28)
months. All three of the Children told the Court that they just want a normal life.
                                                                                    The
Children indicated that they would be alright with returning to live with Mother
                                                                                 only if she


                                              12
  stopped using drugs. Given the similarity of the Children's initials, the
                                                                            Court will refer to
  them as the oldest, middle, and youngest child, in order to avoid the use
                                                                            of their names for
 public record. Tl.e youngest child told the Court that he does not want to
                                                                            live with Mother
 because he is "afraid she is going to get back on drugs and stuff." The oldest
                                                                                child told the
 Court that he doe not want to live with Mother if she does not have
                                                                     suitable housing. The
 middle child indi ated that she was used to not seeing or not talking to
                                                                          Mother. The
 Children either vaguely remember or do not remember Father at all. The bond
                                                                             between
 Parents and Children has dissipated in the twenty-eight months that the
                                                                         Children have been
 in foster care. Part of their lack of affection may stem from the Children's
                                                                                interactions
 with their foster p ents, whom the Children clearly think of as parents. While

unfortunate, the Court is without the power to change what happened in the past.

Together, Parents ontinue to have difficulty in obtaining and maintaining appropriate

housing, employe ent, sobriety, and relationships with the Children after more than
                                                                                    five
years total of services. Because of these issues, it is unlikely that the Children
                                                                                   could be
successfully reuniiied with their Parents.

    E. Likely Date by which the Goal Might be Achieved

        Due to the issues listed above and the long history of unsuccessful services,
                                                                                      it is
unlikely that the goal will be achieved in the reasonably foreseeable future, if at
                                                                                    all.
    F. Whether Reasonable Efforts were Made to Finalize the Permanency
                                                                       Plan in Effect

       At the hearing, Mother raised the issue of whether reasonable efforts were
                                                                                  made to
finalize the permat ency plan in effect. It does not appear that the Agency assisted
                                                                                     Mother

                                               13
  in having visits   "th   the Children during her incarceration. There also
                                                                             appears to be an
  issue as to wheth r the Children's foster parents were conducive
                                                                   to reunification since the
 children have ha several issues with regard to visits between and
                                                                   contact with each other.
 Father did receiv assistance from the Pressley Ridge in.-home
                                                               family reunification team
 and drug screens    orn Families United Network. Mother did receive
                                                                     assistance from
 Justice Works, Pr ssley Ridge, Life's Beacon recovery house, and
                                                                  Colonial House, and
 was unsuccessful' discharged from each program for failure
                                                            to comply with requirements.
        The Agen y is not required to make perfect efforts or all efforts,
                                                                           but is required to
 make reasonable fforts. Inethis case,. more than reasonable
                                                             efforts were made.     Mother
was unsuccessfull discharged from each program due to her
                                                          failure to comply with the
program's require ents. Mother did not raise the issue of prison visits
                                                                        or that she needed
more services dur g any of the dependency proceedings regarding
                                                                her progress, or lack
thereof. In fact, th hearing at which her parental rights were considered
                                                                          for termination
was the first time   at Mother raised the issue of whether reasonable efforts
                                                                              were made to
finalize the permar. ency plan in effect. There had been five other family
                                                                           service plans in
effect prior to this eating. Mother did not use her best efforts to
                                                                    comply with the services
that the Agency ha provided to her. The Court fords that the Agency
                                                                    made reasonable
efforts to finalize t e permanency plans in effect; Mother did not.

   G. Whether th Children are Safe

                      are safe where they are presently staying.




                                                14
      H. Analysis         f Factors
             The Chil IL en have been in placement for twenty-eight (28)
                                                                         months.       Based on the
  above factors, es ecially the finding that reunification is unlikely
                                                                       in the near future, if at
 all, this Court bel eves that it is appropriate to change the
                                                               goal. Parents have still not

 established that    r.   ey can successfully obtain and maintain appropriate
                                                                              housing,
 employment, sob ety, and relationships with the Children. Parents
                                                                   cannot just drop in and
 out of children's I ves. while Mother may have legitimate
                                                           mental health issues that are
 hindering her abi          to maintain contact, that does not change the fact that
                                                                                    she has been
 unable to maint          consistent contact. There was substantial testimony regarding
                                                                                            the
 Children's welfar being negatively impacted by the lack of permanence.
                                                                        The Children
could be innuedia ly placed for adoption because the Court will
                                                                also grant the Petition for
Involuntary Tern          ation. of Parental Rights. Therefore, a change   of goal is appropriate in
this case.

    IL        Petitio for Involuntary Termination of Parental Rights

         CYF argue that the parental rights to the Children should be
                                                                      terminated pursuant
to 23 Pa.C.S. §251 (a)(1), (2), (5), and (8) of the Adoption Act.
                                                                  Those subsections are
stated as follows:

         (a) Genera Rule. - The rights of a parent in regard to a child
                                                                               may be
             termina ed after a petition is filed on any of the following grounds:

              (1) The parent by conduct continuing for a period of at least
                                                                                  six
                  mon ha immediately preceding the filing of the petition either
                                                                                 has
                  evid need a settled purpose of relinquishing parental claim to
                                                                                    a
                  chili or has refused or failed to perfoini parental duties.

                                                  15
              (2) The repeated and continued incapacity, abuse,
                                                                  neglect or refusal of
                  the parent has caused the child to be without
                                                                     essential parental
                  care, control or subsistence necessary for his
                                                                   physical or mental
                  well-being and the conditions and causes of the incapacity,
                                                                                abuse,
                  neglect or refusal cannot or will not be remedied by
                                                                       the parent.
             (5) The child has been removed from the care of
                                                                   the parent by the
                 court or under a voluntary agreement with an
                                                                 agency for a period
                 of lat least six months, the conditions which led to the
                                                                          removal or
                 placement of the child continue to exist, the parent
                                                                       cannot or will
                 not remedy those conditions within a reasonable
                                                                  period of time, the
                 serVices of assistance reasonably available to' the
                                                                      parent are not
                liketly to remedy the conditions which led to
                                                                    the removal or
                placement of the child within a reasonable period of
                                                                            time and
                termination of the parental rights would best serve the needs
                                                                                 and
                welfare of the child.

             (8) The child has been removed from the care of the
                                                                     parent by the
                 court or under a voluntary agreement with an agency, 12
                                                                         months or
                 more have elapsed from the date of removal or
                                                                   placement, the
                 conditions which led to the removal or placement of
                                                                         the child
                 continue to exist and termination of parental rights
                                                                       would best
                 serve the needs and welfare of the child.

        CYF has the burden of establishing by clear and convincing
                     i
                                                                   evidence that statutory
grounds exist to jue4ify the involuntary termination of parental rights.
                                                                         In re Child M, 681
A.2d 793, 797 (1'a4uper. 1996). The clear and convincing
                                                             standard means that the
evidence presented by CYF is so "clear, direct, weighty, and
                                                             convincing that one can
come to a clear conviction, without hesitancy, of the truth of the
                                                                   precise facts in issue."
Matter of Sylvester, 555 A.2d 1202, 1202-04 (Pa. 1989).




                                              16
            CYF mus also present evidence proving that the termination of the parental
                                                                                           rights
 will serve the chi dren's needs and welfare. In the Matter ofAdoption        of Charles .E.D..M:
 II, 708 A.2d 88,       -93 (Pa. 1998). Subsection (b) of 23 Pa.C.S. §2511 provides:

           (b) Other considerations.-The court in terminating the rights of a
                                                                                 parent
               shall ve primary consideration to the developmental, physical
                                                                                    and
               emoti s i al needs and welfare of the child. The rights of a parent shall
               not be terminated solely on the basis of environmental factors such
                                                                                      as
               inadeq ate housing, furnishings, income, clothing and medical care if
               found o be beyond the control of the parent. With respect to any
              petitio filed pursuant to subsection (a)(1), (6) or (8), the court
                                                                                   shall
              not co i sides any efforts by the parent to remedy the conditions
              descried therein which are first initiated subsequent to the giving of
              notice )3F the filing of the petition.

           CYF has p. oven by clear and convincing evidence that the parental rights
                                                                                     of
Parents should be nvoluntarily terminated pursuant to 23 Pa.C.S. §2511(a)(1),
                                                                              (a)(5), and
(a)(8).

          The most c 'deal part of the court's analysis is the six months immediately

preceding the filinL of the petition. In re D.JS., 737 A.2d 283, 286 (Pa.Super.
                                                                                1999)
(citing In re A.P., i 92 A.2d 240 (Pa.Super. 1997)). However, the court "must
                                                                              consider the
whole history of a iven case and not mechanically apply the six-month statutory

provisions, but ins ad consider the individual circumstances of each case." Id.
                                                                                (citations
omitted). Furthe,. ore, the Superior Court has stated:

          To be lega ly significant, the [post-removal] contact must be steady
                                                                                    and
          consistent ver a period of time, contribute to the psychological health of
          the child, 7 id must demonstrate a serious intent on the part of the parent
                                                                                      to
          recultivate a parent-child relationship and must also demonstrate a
          willingness and capacity to undertake the parental role. The parent
          wishing to reestablish his parental responsibilities bears the burden of

                                                17
          proof on his question. Id., ( quoting In re Hamilton, 549
A.2d 1291,
          1295  (Pa Super. 1988)).

          A. Anal sis with Respect to Father's Rig- ts

         The Age cy contends that this Court should involuntarily
                                                                        terminate parental rights
  under subsection (a)(1), (a)(2), (a)(5), and (a)(8). To satisfy this
                                                                       statutory provision, the
  Agency must pro e by clear and convincing evidence that a parent
                                                                   by conduct continuing
 for a period of at east six months immediately preceding the
                                                              filing of the petition either
 has evidenced a s Wed purpose of relinquishing parental claim
                                                               to a child or has refused or
 failed to perform arental duties. Additionally, the Agency must
                                                                 prove by clear and
 convincing evide ce that termination of parental rights must best serve the
                                                                             needs and
 welfare of the C     dren. See In re: C.G., 791 A.2d 430,    43536 (Pa.Super.   2002).

        In this cas   ,   Father has not been in contact with the Agency since April
                                                                                     20, 2015.
 Father's current         ereabouts are unknown. The Court is satisfied that the Agency
                                                                                        has
proven that Fathe has refused or failed to perform parental duties with
                                                                        regard to the
-Children. Father igned acknowledgements of paternity for each child.
                                                                      However, Father
has failed to info        the Agency or anyone involved of his whereabouts and has
                                                                                   clearly
made no effort to omply with the numerous family service plans generated
                                                                         in order to

achieve reunificati

        With respe t to Father's rights, termination would serve the needs and
                                                                               welfare of
the Children. The hildren need structure and finality to their familial
                                                                        relationships.
They have clearly ost their bond of affection with Father. One of the
                                                                      Children does not


                                                 18
  even remember him, and the other two would like to see him, but have
                                                                       no desire to be
  reunified with     .   Father is clearly incapable of providing the stable environment
                                                                                         and
 relationship that the Children need. Therefore, termination would serve the
                                                                             needs and
 welfare of the Children.

         Under any analysis of any factor, a parent who has absented himself from
                                                                                  the
 process and failed o make contact with the Agency or his children for a
                                                                         period in excess
 of a year should h ve his rights terminated. Being a parent is an affirmative
                                                                               duty. The

 Court had to approve notice by publication because Father's whereabouts
                                                                         are unknown

 despite the fact that he knows his children are in care. Under §2511(a)(1),
                                                                             this evidences a

 settled purpose of relinquishing his parental claim to the Children and
                                                                         failing to perform
parental duties. In this case, Father has made no effort to perform his parental
                                                                                 duties.
Under §2511(a)(2) Father's refusal to maintain contact has caused the Children
                                                                               to be
without essential parental care. Under §2511(a)(5) and (a)(8), these factors are
                                                                                 clearly
present as the Agency cannot remedy a situation when they do not even know
                                                                           where
Father is, despite efforts to find him.

        B. Analysis with Respect to Mother's Rights

       The Agency contends that this Court should involuntarily terminate parental
                                                                                   rights
under subsection (0(1), (a)(2), (a)(5), and (a)(8). To satisfy this statutory provision,
                                                                                         the
Agency must prove by clear and convincing evidence that several conditions exist.
                                                                                  First,
the Children must have been removed from parental care by court order or agency

agreement for at least six months before the filing of the petition to terminate parental

                                               19
  rights. Second, t e conditions that led to the removal must continue to exist.
                                                                                 Third, the
  parent must not e able or willing to remedy those conditions within a reasonable
                                                                                   period
  of time. Fourth,    e services or assistance reasonably available to the parent
                                                                                  must not be
 likely to remedy he conditions that led to the removal within a reasonable
                                                                            period of time.
 Fifth, terminatio    of parental rights must best serve the needs and welfare of the child.

 See In re: C.G., 7   1 A.2d 430, 435-36 (Pa.Super. 2002).

         The Agen y also contends that this Court should involuntarily terminate
                                                                                 parental
 rights under subs ction (a)(8). Subsection (a)(8) allows the Court to terminate
                                                                                 parental
 rights without an showing that the parents are likely to remedy the conditions
                                                                                that led to
 the placement, pr vided that the children at issue have been in placement for
                                                                               twelve
months rather th      six. See In re: A.R., 837 A.2d 560, 564 (Pa.Super. 2003). Aside
                                                                                      from
those differences, .ubsection (a)(8) requires clear and convincing proof of the
                                                                                same

conditions as subs ction (a)(5).

        With regar to Mother, the Agency has proven its case with regard to
                                                                            §2511(a)(2),
(a)(5), and (a)(8)     follows. With regard to §2511(a)(2), the Children have been removed

from parental care for more than twenty-eight (28) months. The conditions that
                                                                               led to
their removal still xist. Mother's employment, sobriety, and housing are still not
                                                                                   stable.
However, Mother as made more of an effort than Father to maintain contact and
                                                                              remain
involved. The Co          especially appreciates the progress she made while at Life's Beacon.

It appears that be g asked to leave that program was a serious blow to Mother.
                                                                               She
struggled with ove coming that obstacle and returning to a path of recovery with her

                                                20
  mental health and substance abuse. Her =rent plan is to move in
                                                                  with a boyfriend with a
  history of violent crime. She appears to be moving in the wrong direction
                                                                            with regard     to
  appropriate housing. While she has reasons for her repeated and continued
                                                                            inability to
  care for the children, the Court finds that she cannot or will not be
                                                                        remedying them by her
 plans for her current move or her current behavior.

         With regard to §2511(a)(5) and (a)(8), despite the twenty-eight (28)
                                                                              months that
 the Children have been in placement, Mother still does not have appropriate
                                                                             housing. She
 has failed to work successfully with any team. She is still struggling
                                                                        with her mental
 health, according to her own testimony. Mother is. still struggling with
                                                                          her substance
 abuse issues. Over a period of several months, the only drug test Mother
                                                                          was able to
 provide a sample for resulted in a positive indication for THC. This is not a
                                                                               stable

 sobriety situation. Mother has made no progress on housing and sobriety issues,
                                                                                 which
were the issues that precipitated the Children being taken into custody. Sadly,
                                                                                her middle
child, when offered any wish, stated that he "just hopes my parents can get
                                                                            the help they

need." The Court shares this wish but is constrained to find that the Agency
                                                                             has proven

that Mother has fai ed to remedy the conditions that led to the placement.

       Mother appears to be willing to remedy some of these conditions now, but
                                                                                it is too
little too late and comes across as grasping at straws. Mother apparently cocooned
                                                                                   herself
in her apartment rather than affirmatively seeking treatment for her depression.
                                                                                 Mother
did not know the names of the Children's doctors or teachers and was completely
                                                                                unaware
that she would need to inform herself with respect to her Children's special
                                                                             educational,
  emotional, and developmental needs. Mother blamed the Agency for
                                                                   not providing her
  with more resour es, despite being unsuccessfully discharged from at
                                                                       least four different
  programs for her failure to follow the programs' instructions. As of
                                                                       January 31, 2017,
  Mother had made        Zo   progress toward compliance with the most recent family
                                                                                     service
 plan. Two of the Children had made full progress toward
                                                         compliance with the most           recent
 family service plan, and the third child had made moderate progress
                                                                           toward compliance
 with the most recent family service plan. The Children appear to be
                                                                     working to achieve
 reunification and permanence, rather than Mother, Therefore, Mother is
                                                                        either unable or
 unwilling to remed the conditions which led to the placement.

         The testim ny has shown that further services will not benefit Parents.
                                                                                 This time
 around, Parents ha e had almost three years, multiple in -home teams,
                                                                       counselors, and
 other professionals to help them remedy the conditions. Being a parent
                                                                        is an affirmative
obligation, and this Court cannot foresee that further services will lead to any
                                                                                 substantial
improvements in the conditions. Therefore, it is unlikely that the conditions will
                                                                                   be
remedied within a reasonable time.

        C. '2511         Anal sis

                 1.     Bond with Parents

        The Pennsylvania Supreme Court has specifically noted that the Adoption
                                                                                Act
requires that the tri     court examine the effect termination will have on the needs
                                                                                      and
welfare of the children involved. In re Adoption of Godzak, 719 A.2d 365, 368
                                                                              (PaSuper.
1998) (citations omitted). Pennsylvania courts have recognized that emotional
                                                                              bonds are

                                                  22
  just as important o consider as the conditions necessitating removal.
                                                                        See In re C.P., 901
A.2d 516 (Pa.Su er. 2006). The duty of being a parent "requires
                                                                  continuing interest in the
  child and a gen     e effort to maintain communication and association
                                                                         with the child." In
  re S.S.W., 125 A. d 413, 416 (Pa.Super. 2015) (citations
                                                           omitted). When evaluating this
 bond, courts are ot required to use experts. In re Z.P., 994 A.2d 1108,
                                                                         1121 (Pa.Super.

 2010) (citation o II) tted). As such, "social workers and caseworkers
                                                                       can offer evaluations
 as   well. Addition ily, §2511(b) does not require a formal bonding
                                                                     evaluation." Id.
 (internal citation mitted).

          Blare,. the aseworker testified that.the Children's bonds with
                                                                         Parents have
 weakened over        e. This is not surprising, as the parents have been
                                                                          inconsistent in their
ability to maintain contact with the children. The Agency has been involved
                                                                            with these
Children for almo t half of the youngest child's life. The middle child indicated
                                                                                  that she
does not even rem mber Father. None of the children seemed to have any
                                                                       significant bond
with Father.   AM o   the children did have a bond with Mother.. The Court, however,

questions whether his bond has a positive or negative effect on the Children's
                                                                               needs and
welfare. It is a par nt's job to worry about children. It is not a child's job to worry
                                                                                        about a
parent. All of the hildren are worried about Mother, and that is not their job.
                                                                                If a bond is
only an anchor pul ing Children repeatedly down, then it is perhaps a bond best
                                                                                broken.
         The Childr n repeatedly stressed that their sources of anxiety stem mainly
                                                                                    from the
ever-present in.stab lity in their lives with regard to where they will be living in a
                                                                                       few
months and wheth      they will have a nounal life with Parents ever again. At this
                                                                                    point in

                                               23
   the dependency uncture, this is a fantasy. The Children have
                                                                been in foster care for more
   than twenty-eight (28) months. They have clearly lost their
                                                               bonds of affection with Father
   and their bonds of affection with Mother have diminished.
                                                             The Children feel unsafe in
  Mother's care unless and until she could ensure her sobriety.
                                                                Parents have been incapable
  of remedying the conditions which necessitated the removal.
                                                                   Parents cannot provide the
  stable environment that the Children need. Mother has
                                                        not used her best efforts to
  overcome the obEtacles barring her from a continuing relationship
                                                                       with the Children, and
  thus, she has continually failed to perform her parental
                                                           duties. See In re &S. W., supra.
 These Children want, need, and deserve a permanent, loving
                                                            home with positive,
 appropriate role models. The Children need some structure and
                                                               finality to their     familial
 relationships. This need for permanency outweighs the emotional
                                                                 bonds the Children
 have left with Mother. Therefore, termination would serve the
                                                               needs and welfare of the
 Children.

                2.      d with. Other Siblings

        The Court was particularly troubled by the foster parents' failure to
                                                                              facilitate visits
between the siblings. After termination, the siblings will only have
                                                                      each other left from
their former life. It appears that the Agency has located pre -adoptive
                                                                        homes for all of the
Children, but the middle child will not be in the same home as her
                                                                   brothers. The Court
should not have to decide between permanency for the Children and
                                                                  their ability to
maintain their connection and bond with one another. The only
                                                                 reservation for the Court is
the inability to ensure sibling contact following termination. The
                                                                   Court was quite clear

                                              24
   with the participants in the hearing that better efforts
                                                            needed to be made in this regard and
   that a plan for cortinuing sibling contact should be in
                                                           place prior to any adoption
  proceeding.

          While the Court hopes that sibling contact will continue,
                                                                    because of the Court's
   lack of control following termination, the Court for this
                                                             purpose will assume the worst case
   scenario, which would be a lack of regular contact between
                                                                the boys and their sister. In
  that case, the Cott must weigh the importance of the
                                                          bond against the need for
 permanence. Even in that case, given the numerous placements
                                                              and circumstances that
 these Children haVe faced in their young lives, the need
                                                          for permanence wins out The
 Court still stresses that there is no reason that this contact
                                                                should not continue and
 specifically finds that it would be in the Children's best interests for
                                                                            them to have both
 permanence and continued sibling relationships.
                    .1




                3. Other Factors

        The Court noted in its Finding of Fact the placement history
                                                                     of       each of the children.
The Court notes specifically that the youngest child has
                                                         struggled in his ability to maintain
his behavior in his various placement settings. The failure to
                                                               identify appropriate pre.
adoptive homes has been a factor in the delay in filing the petitions.
                                                                       The termination
appears to be appropriate at this time as the current foster parents
                                                                     seem committed to
creating permanent homes for all of the Children. While the situation is
                                                                         not ideal in that all
the Children are notan the same home, they are geographically
                                                              close together with the two
boys in the same hone. Therefore, terminating the rights of
                                                            Parents at this point so that the

                                              25
   Children can be adopted into their current homes would best
                                                               serve their developmental,
  physical, and em tional needs and welfare.

                                        CONCLUSIONS OF LAW
             1.    Th- current placement of the Children continues to be
                                                                         necessary      and
  appropriate. 42 P .C.S. §6351(f)(1).

             2.    P        nts have not complied with the family service
                                                                          plans. 42 Pa.C.S.
  §6351(f)(2).

         3.        Th circumstances that necessitated the Children's
                                                                     original placement
 continue to exist.      2 Pa.C.S. §6351(f)(3).

         4.       The current placement goal of reunification of the
                                                                     Children with Parents is
 no longer appropri te and feasible. 42 Pa.C.S.
                                                §6351(f)(4).
         5.       The Agency has made reasonable efforts to finalize the
                                                                         permanency plan
 that was in effect    d' .g the Children's placement. 42 Pa.C.S. §6351(f)(5.1).
        6.        The hildren are safe in their current placement settings.
                                                                            42 Pa.C.S.
§6351(f)(6).

        7,        The   A
                            gency has proven by clear and convincing evidence that
                                                                                   Father by
conduct continuing or a period of at least six (6) months
                                                          immediately        preceding the filing
of the petition eithe has evidenced a settled purpose of relinquishing
                                                                       parental     claim to a
child or has refused or failed to perform parental duties. 23
                                                              Pa.C.S. §251I(a)(1).
        8.        The       gency has proven by clear and convincing evidence that
                                                                                   the repeated
and continued incap city, abuse, neglect, or refusal of
                                                        Parents has caused the Children to

                                                  26
    be without essenial parental care, control, or
                                                   subsistence necessary for their physical
                                                                                            or
   mental well-being and the conditions and causes
                                                      of the incapacity, abuse, neglect, or
   refusal cannot or will not be remedied by Parents.
                                                        23 Pa.C.S. §2511(a)(2).

          9.      The Agency has proven by clear and
                                                     convincing evidence that the Children
  have been removed from the care of the Parents
                                                 by the court or under       a voluntary
   agreement with an agency for a period of at least six
                                                         months, the conditions that led to
                                                                                              the
  removal or placement of the Children continue to
                                                      exist, the Parents cannot or will
                                                                                        not
  remedy those conditions within a reasonable period
                                                        of time, the services or assistance
 reasonably available to the parents are not likely to
                                                       remedy the conditions that led to
                                                                                           the
 removal or placement of the Children within a
                                                 reasonable period of time, and
                                                                                   termination
 of the parental rights would best serve the needs
                                                   and welfare of the Children. 23
                                                                                       Pa.C.S.
 §2511(a)(5).

        10.     The Agency has proven by clear and convincing
                                                                    evidence that the Children
have been removed from the care of the Parents by
                                                  the court or under a voluntary
agreement with an agency, twelve months or more have
                                                     elapsed from the date of removal
or placement, the conditions that led to the removal
                                                       or placement of the Children
                                                                                     continue
to exist, and termination of the parental rights of
                                                    the natural parents would best
                                                                                   serve the
needs and welfare of.the children. 23 Pa.C.S.
                                              §2511(a)(8).
        11.    Ternination of all parental rights of the Parents to the
                                                                          Children would best
serve their development, physical, and emotional
                                                 needs and welfare. 23 Pa.C.S.
                                                                               §2511(b).



                                              27
The following Decree and Order shall issue.



                                              BY THE COURT:



March 20, 2017
                                              KAM:LEE J.PRENDERGIST,
                                                                     JUDGE




                                      28